Citation Nr: 0813976	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease, for accrued benefit purposes. 

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A) or being 
housebound, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran was beleaguered from December 1941 to May 1942, 
was missing in May 1942, was a Prisoner of War (POW) from May 
1942 to January 1943 and had Regular Philippine Army Service 
from August 1945 to February 1946.  The appellant is his 
widow.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2007).  In July 2007, 
the Board remanded the claim to provide the appellant with 
notice in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).


FINDINGS OF FACT

1.  When he died, the veteran had pending claims seeking 
service connection for ischemic heart disease and entitlement 
to SMC; a claim for accrued benefits was received within one 
year after his death.

2.  Ischemic heart disease was not manifested in service, was 
not manifested in the first year following the veteran's 
separation from service, and was not otherwise shown to have 
been related to the veteran's service.

3.  It is not shown that the veteran had localized edema as a 
prisoner of war (POW).

4.  The medical evidence does not show that the veteran's 
service-connected pulmonary tuberculosis (PTB) was so 
disabling as to render him unable to care for his daily 
personal needs or protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis, nor was it shown that it confined the veteran 
to his immediate premises.


CONCLUSIONS OF LAW

1.  Service connection for ischemic heart disease, for 
purposes of accrued benefits is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309, 3.1000 (2007).

2.  The criteria for SMC based upon the veteran's need for 
the regular A&A of another person or on account of being 
housebound, for the purposes of accrued benefits, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352(a), 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The VCAA in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA applies to the appellant's claims for service 
connection, for purposes of accrued benefits.  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The claims seeking service connection for ischemic heart 
disease and entitlement to SMC for accrued benefits purposes 
were considered on the merits.  The appellant was advised of 
VA's duties to notify and assist in the development of the 
claims prior to the initial adjudication of her claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An 
August 2007 letter (post July 2007 Board remand) explained 
the evidence necessary to substantiate her claims, the 
evidence VA was responsible for providing, the evidence she 
was responsible for providing, and advised her to submit any 
evidence in her possession or provide any information she had 
regarding her claims.  She has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  The claims were 
readjudicated by a November 2007 supplemental statement of 
the case.  While she was not advised of the criteria 
governing effective dates of awards until January 2008 
correspondence, she is not prejudiced by any lack of such 
notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006)), as effective date criteria have no 
significance unless the claims are allowed, and the decision 
below does not do so.

Regarding the duty to assist, accrued benefits claims are 
decided based on the evidence of record when the veteran 
died. 38 C.F.R. § 3.1000(d)(4).  Hence, there is nothing 
further for VA to do to assist the appellant.  VA's notice 
and assistance obligations are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background. Legal Criteria, Analysis

1.  Service Connection for Accrued Benefits Purposes

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid, may be 
paid to the spouse of the veteran (and certain others). 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) construed the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), and found that, in order for a claimant to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits, or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death. See also 38 
C.F.R. § 3.1000(c).

Valid claims of service connection for ischemic heart disease 
and entitlement to SMC were pending when the veteran died in 
November 2000. As the appellant filed a claim for accrued 
benefits in January 2001, within the statutorily- prescribed 
time period, if any of the claims pending when the veteran 
died is meritorious she would be entitled to accrued 
benefits.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).

Certain chronic diseases (including ischemic heart disease) 
may be presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases (to 
include beriberi) shall be service-connected if manifested to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service, even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied. 38 U.S.C.A. §§ 1101, 1110, 
1112(b), 1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 
3.309(c)(2000).  The term beriberi includes beriberi heart 
disease and ischemic heart disease if the former POW 
experienced localized edema during captivity. 38 C.F.R. § 
3.309(c), Note (2000).  In October 2004, VA promulgated 
liberalizing issue that added atherosclerotic heart disease 
to the presumptive diseases that can be service-connected in 
former POWs interned for any period of time. 69 Fed. Reg. 
60089 (October 7, 2004).  Atherosclerotic heart disease 
encompasses arteriosclerotic heart disease, ischemic heart 
disease, coronary artery disease, and other diseases that may 
be described by a more specific diagnosis. Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records, including an undated discharge 
examination were negative for cardiovascular abnormalities.  

A July 1949 VA examination was negative for any 
cardiovascular abnormalities.  

An August 1949 Hospital treatment record included a diagnosis 
of pulmonary tuberculosis (PTB).  

In an October 1950 rating decision, service connection was 
granted for PTB and assigned a 100 percent rating effective 
from March 1947.  

An October 1950 VA examination reported that the veteran's 
cardio-vascular system was normal.  There was no 
arteriosclerosis and no edema present.  

Ultimately a 50 percent rating for PTB was assigned effective 
from 1963.  

A December 1993 record from Veterans Memorial Hospital 
included the diagnosis of arteriosclerotic heart disease and 
lateral wall ischemia.  

In a March 1994 statement, the veteran indicated that he had 
been bedridden since July 1993 due to diffuse rheumatism.  

A September 1994 statement by Dr. E. B. G. noted that the 
veteran had been wheelchair bound for several months and was 
not able to take care of his personal daily needs by himself.  
He was diagnosed with prostatic enlargement, arthritis, and 
first degree AV block.  

In a September 1994 statement, the veteran requested 
entitlement to aid and attendance.  

A September 1994 rating decision continued to rate PTB as 50 
percent disabling and denied service connection for SMC for 
regular aid and attendance or for being housebound.  

In March 1999 correspondence the veteran raised a claim 
seeking an increased rating for PTB and SMC.  VA examinations 
were scheduled in July 1999.  Subsequent statements by the 
veteran and his son indicated that the veteran would be 
unable to attend the scheduled VA examinations due to being 
bedridden and requested a fee based exam instead.  It was 
determined that a complete fee basis POW exam was not 
possible due to lack of specialists in the locality.  

A July 1999 Field Examination report by the veteran's 
neighbor found that the veteran was senile and non-
ambulatory.  It was noted that the veteran was already 
bedridden due to rheumatism.  He was unable to take care of 
personal needs without assistance and urinated and defecated 
while in bed.  

An October 1999 statement by the veteran appeared to raise a 
claim seeking service connection for ischemic heart disease.  

A March 2000 rating decision denied service connection for 
ischemic heart disease and entitlement to SMC.  

The veteran died in November 2000, the immediate cause of 
death was cardiopulmonary arrest secondary to sepsis, the 
interval between onset and death was probably secondary 
chronic pyelonephritis, the antecedent cause was diabetes 
mellitus type 2, the underlying causes were obstructive 
uropathy secondary to benign prostatic hypertrophy, pulmonary 
tuberculosis pneumonia class III and stress bleed.  At the 
time of his death, service connection was in effect for 
pulmonary tuberculosis. 

a.  Service Connection for Ischemic Heart Disease

At the time of the veteran's death the medical evidence 
included a December 1993 record from Veterans Memorial 
Hospital included the diagnosis of arteriosclerotic heart 
disease and lateral wall ischemia.  However, there was no 
competent (medical) evidence that he had beriberi or ischemic 
heart disease during service.  Also, no observations were 
reported indicating that the veteran had localized edema 
while he was a POW.  

The Board notes that effective October 7, 2004, Congress 
amended 38 C.F.R. § 3.309 to include eliminating the 
requirement that the disease be present while in captivity 
for a former POW to be afforded a presumption of service 
incurrence for arteriosclerotic heart disease (which 
encompasses ischemic heart disease) and hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia). See 69 Fed. Reg. 60089 (October 
7, 2004).

However, at the time the appellant filed her claim for 
entitlement to service connection for accrued benefits and at 
all times prior to October 7, 2004, 38 C.F.R. §§ 3.307, 
3.309, required that localized edema be present in captivity 
for a POW to be afforded a presumption of service incurrence 
for ischemic heart disease. See 38 C.F.R. §  3.307, 3.309 
(2000).  As the record did does not show he had localized 
edema as a POW, a finding of ischemic heart disease, of 
itself, would not trigger application of the presumptive 
provisions for ischemic heart disease under 38 U.S.C.A. 
§ 3.309(c) (2000).  

Under chronic diseases listed under 38 C.F.R. § 3.309(a), 
service incurrence or aggravation of ischemic disease may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service (See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309).  Here there 
is no evidence of ischemic heart disease being manifested in 
the first postservice year, and these presumptive provisions 
do not apply.   

Finally, there is no competent evidence that relates any post 
service diagnosis of ischemic heart disease to the veteran's 
service.  Hence, there is a preponderance of evidence against 
the claim and it must be denied.  

b.  Entitlement to Special Monthly Compensation (SMC)

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2007).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352 (a) (2007).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2007).

At the time of the veteran's death, he was service connected 
for PTB rated at 50 percent disabling.  There is no evidence 
that the veteran was so helpless as to be in need of regular 
aid and attendance, as a result of his service-connected PTB.

A September 1994 statement by Dr. E. B. G. indicated that the 
veteran had been wheelchair bound for several months and was 
not able to take care of his personal daily needs by himself 
due to prostatic enlargement, arthritis, and first degree AV 
block.  A July 1999 field investigation report and the 
veteran, himself, indicated that the he was bedridden due to 
rheumatism.  There is no competent evidence that the veteran 
was bedridden due to a service-connected disability, or PTB.  

There is a preponderance of the evidence against the finding 
that the veteran's service-connected PTB caused him to be so 
helpless as to be in need of regular aid and assistance.


ORDER

Entitlement to service connection for ischemic heart disease, 
for accrued benefit purposes, is denied. 

Entitlement to SMC based on the need for regular aid and 
attendance A&A or being housebound, for accrued benefit 
purposes, is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


